Citation Nr: 0808409	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for obstructive and restrictive lung disorder 
secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active service from October 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
an obstructive and restrictive lung disorder secondary to 
asbestos exposure, assigning a 30 percent disability rating 
therefore.  

The Board remanded this matter in October 2006 for further 
development.  Development was completed and the case was 
returned to the Board. 


FINDING OF FACT

The veteran's obstructive and restrictive lung disorder 
secondary to asbestos exposure is manifested by Forced Vital 
Capacity (FVC) in excess of 64 percent predicted and a 
Diffusion Capacity of the Lungs for Carbon Monoxide by Single 
Breadth Method (DLCO (SB)) in excess of 55 percent predicted.  
The veteran's moderately severe chronic obstructive pulmonary 
disease (COPD) is secondary to his long-standing history of 
smoking.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for obstructive and restrictive lung disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.97, Diagnostic Code 6833 (2007)






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated November 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the increased rating claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the correspondence cited above, in the July 2004 statement 
of the case and April 2006 supplemental statement of the 
case.  Cumulatively, the veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment.  The veteran was also provided the applicable 
diagnostic codes under which he is rated.  Each diagnostic 
code contains criteria necessary for entitlement to a higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result); the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

The veteran, most notably in his substantive appeal, has 
cited to the criteria for evaluating his lung disease and 
demonstrated an awareness of the factors that go into 
assigning a rating.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
(Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.)  The Court has stated that 
"Nothing in law or common sense supports a conclusion that 
the Court should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  See Vazquez-Flores.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was examined on a 
number of occasions to determine the severity of his service-
connected disorder.  The duties to notify and assist have 
been met.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered. Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected obstructive and restrictive 
lung disorder, secondary to asbestos exposure, is currently 
assigned a 30 percent rating, effective July 23, 2002 under 
Diagnostic Code 6833.  Under such code, two factors are used 
to 
determine the proper rating: the FVC and the DLCO (SB).
Under Diagnostic Code 6833, a 30 percent rating is warranted 
where the evidence shows FVC of 65- to 74-percent predicted, 
or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent 
rating is warranted where the evidence shows FVC of 50- to 
64-percent predicted, or; DLCO (SB) of 40- to 55- percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.  

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where FVC is less than 50 
percent predicted, or; where the DLCO(SB) is less than 40-
percent predicted, or; where the maximum exercise capacity is 
less than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where core pulmonale or 
pulmonary hypertension, is present or; where the veteran 
requires outpatient oxygen therapy.

Applying the evidence to the pertinent regulations, the Board 
finds that an initial rating in excess of 30 percent is not 
warranted.  A February 2002 private pulmonary function test 
report notes results of FVC at 79 percent predicted and DLCO 
at 66 percent predicted.  A September 2003 VA pulmonary 
function test report revealed FVC at 73 percent predicted.  
An April 2004 VA pulmonary function test report revealed: FVC 
at 76 percent predicted and DLCO at 56 percent predicted.  A 
May 2005 VA pulmonary function test report revealed: FVC at 
73 percent predicted.  

The examination report from May 2005 reflected the veteran's 
use of oxygen at home, a severely reduced forced vital 
capacity, associated mild reduction in total lung capacity, 
and a severe diffusion defect.  The examiner noted that 
continued reduced lung capacity following bronchodilator 
therapy suggested a suboptimal patient effort or an adverse 
reaction to therapy.  A November 2005 VA addendum report 
indicated a diagnosis of chronic obstructive pulmonary 
disease with FVC less than 70 percent predicted.   

The veteran underwent two VA examinations following the Board 
remand in October 2006.  A December 2006 VA pulmonary 
function test report shows FVC at 73 percent predicted.  The 
December 2006 VA examination report indicated that the 
veteran's current pulmonary problem, which has incapacitated 
him, is mostly because of his underlying chronic obstructive 
pulmonary disease, which is secondary to his longstanding 
smoking.  

A June 2007 VA pulmonary function test report reveals FVC at 
73 percent predicted.  The June 2007 VA examination report, 
performed by the same examiner from December 2006, noted the 
veteran's history of smoking since 1970.  His current 
complaint was shortness of breath.  The total lung capacity 
is 90 percent predicted, which is within normal limits.  
Chest x-ray done in June 2007 showed no evidence of active 
cardiopulmonary disease.  The overall assessment was 
moderately severe chronic obstructive pulmonary disease based 
on the pulmonary function tests, secondary to his long 
standing history of smoking.  There was no definite evidence 
of asbestosis. 

Upon review, the medical evidence fails to show FVC of 50-64 
percent predicted, or; DLCO (SB) of 40-to-55-percent 
predicted.   DLCO (SB) findings in April 2004 were 56 percent 
predicted, which is close to the 60 percent rating criteria; 
however, all the other testing during the claims period 
reveals well in excess of DLCO (SB)at 55 percent predicted or 
FVC at 64 percent predicted.  Thus, the overall 
symptomatology more closely approximately a 30 percent 
rating.  

The Board notes that the medical evidence, particularly the 
May 2005 VA examination report and the June 2007 pulmonary 
testing report, indicated the possibility of sub-optimal 
effort on pulmonary testing by the veteran.  This issue is of 
less relevance here as the Board finds the overall 
symptomatology of the veteran's obstructive and restrictive 
lung disorder to be at 30 percent throughout the claims 
period.   

Based upon the above, the preponderance of the evidence is 
against the veteran's increased rating claim.  The reasonable 
doubt doctrine is not for application and the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


